11TH COURT OF APPEALS
                                        EASTLAND, TEXAS
                                             JUDGMENT

In the interest of J.J.W. and                         * From the County Court at
M.S.S., children,                                       Law of Ector County,
                                                        Trial Court No. CC-2993-PC.

No. 11-12-00324-CV                                    * March 28, 2013

                                                      * Memorandum Opinion by Wright, C.J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)

        This court has inspected the record in this cause and concludes that there is no error in the
judgment below. Therefore, in accordance with this court’s opinion, the judgment of the trial
court is in all things affirmed.